DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/2022 has been considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 4-6, filed 1/25/2022, with respect to the 35 U.S.C. 103 rejection of claim 1 have been fully considered and are persuasive. However, the claims include new limitations which were not previously presented and require further search and consideration beyond that allotted in the AFCP 2.0 pilot program. Therefore, the claims are not being entered and an explanation is proved below. 
Applicant argues that there is no reason to combine Jenkins and Isaka such that Isaka requires a fluororesin copolymer which includes hexafluoropropylene which teaches away from a tetrafluoroethylene-perfluoroalkylvinyl ether-based copolymer not copolymerizing with hexafluoropropylene.
The examiner concedes in that Isaka was relied upon in the rejection dated 10/26/2021 in order to teach the limitation regarding the total number of non-fluorinated terminal groups and –CF2H terminal groups being 70 or less per 10^6 carbon atoms and Isaka teaches this feature with a hexafluoropropylene copolymer (See Isaka, Abstract, Pg. 1. Paragraph [0001]). 
As such, this amendment overcomes the previous rejection in view of Jenkins and Isaka. However, the examiner notes that Jenkins still appreciates the use of a wide variety of fluoropolymers including copolymers of ethylene and tetrafluoroethylene which may include additional monomers such as perfluoro (ethyl or propyl vinyl ether) which meets the limitation 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783